tcmemo_2014_2 united_states tax_court william l west petitioner v commissioner of internal revenue respondent docket no filed date william l west pro_se sheila r pattison and daniel n price for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for petitioner claims an overpayment of dollar_figure after concessions the issue for decision is whether petitioner is entitled to deduct dollar_figure as a theft_loss unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in texas at all material times including at the time he filed his petition petitioner became a certified_public_accountant in from date through mid-2006 he was chief_executive_officer of cap rock energy corp cap rock after his employment with cap rock ended in petitioner established his own consulting business petitioner was married to jo ann morley from about date to date they have two children a son born in and a daughter born in both of petitioner’s children were in high school in but later attended college and petitioner’s son was pursuing advanced degrees at the time of trial of this case in date petitioner married sybilla irwin in date they were divorced on date on date petitioner called morley and asked her to take him to an alcohol rehabilitation facility in california morley accompanied petitioner to the facility where he received treatments during june and date however he continued to struggle with alcohol problems after those treatments when he first moved to the rehabilitation facility in california petitioner gave morley signature_authority over his personal and business bank accounts morley began assisting petitioner with personal matters including paying his personal bills and with his newly commenced consulting business during a telephone conversation in date initiated by petitioner he and morley discussed setting aside dollar_figure of petitioner’s money for the benefit of their children petitioner expressed to morley that he intended that the money be used for expenses related to their children’s education during this conversation petitioner also discussed his upcoming divorce from irwin petitioner suggested to morley and later represented to an internal_revenue_service agent that he wanted to preclude irwin’s access to the funds on or about date as authorized by petitioner morley wrote a check for dollar_figure payable to herself from petitioner’s account morley then consulted her brother-in-law then with edward jones financial services about setting aside the funds for petitioner’s children on or about date she transferred the dollar_figure to uniform_transfers_to_minors_act utma accounts for the benefit of their children and to a sec_529 account for petitioner’s daughter the funds later dispersed from the three accounts were for the education-related expenses of petitioner’s children morley continued to work for petitioner through the end of in late petitioner was ill morley cleaned out petitioner’s house in midland and prepared it for sale on several occasions from date through date petitioner attempted reconciliation with morley but she declined in the relationship between petitioner and morley deteriorated on or about date petitioner attempted to take control of the funds transferred to morley in using newly prepared revocable_trust documents with himself as trustee for the benefit of his children in a letter enclosing the trust documents to morley’s brother-in-law then with wachovia securities petitioner stated that he did not recall ever appointing morley as custodian of the childrens’ accounts and that i was in quite a hurry to get these funds out of my personal bank account for some very important personal reasons at the time in date petitioner was having financial difficulties he attempted to obtain funds from the accounts that morley had set up he advised morley that the dollar_figure transferred to her in should have been put in revocable trusts rather than in the childrens’ educational accounts on date petitioner filed a civil lawsuit against morley related to the dollar_figure transferred to the utma and sec_529 accounts for their children and other matters morley asserted counterclaims in the lawsuit in early the parties to the lawsuit entered into a settlement agreement in the settlement agreement petitioner and morley acknowledged that the education accounts were the property of their children morley agreed to provide to petitioner biannual financial information related to the utma accounts petitioner and morley released all claims against each other in the settlement agreement petitioner filed a form_1040 u s individual_income_tax_return for on date he filed a form 1040x amended u s individual_income_tax_return for on date petitioner did not claim a theft_loss on either of those returns he first claimed a dollar_figure theft_loss on a form 1040x for that he submitted on date opinion petitioner contends that he was the victim of a theft in when morley used dollar_figure to establish utma and sec_529 accounts rather than revocable trusts for the benefit of their children he and morley disagree in their testimony as to whether he so instructed her when he told her to set_aside the funds for the children at the time of the transfer of funds petitioner had been undergoing treatment for alcohol problems and was anticipating a divorce from his second wife he had given morley signature_authority over his bank accounts and was relying on her for help in managing his financial affairs he was also ill in for the first time in when he was having financial difficulties petitioner tried to document revocable trusts with himself as trustee in he filed suit against morley in the suit was settled with agreement that the funds belonged to the children petitioner argues that he wanted revocable trusts so that the funds could not be used by his children for purposes other than education and so that he would have access to the funds and that he so advised his children he insists that he told morley in to establish revocable trusts he also claims that he realized his dollar_figure was ‘in trouble’ ie stolen by the end of she denies that he said anything about revocability before sec_165 permits a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides for purposes of subsection a any loss arising from theft shall be treated as sustained during the taxable_year in which the taxpayer discovers such loss a loss is not sustained during a year unless and until there is no reasonable prospect of recovery see sec_1_165-1 i a income_tax regs the taxpayer has the burden of proving entitlement to the deduction claimed rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 the burden shifts to the commissioner only if the taxpayer has presented credible_evidence on the issues of fact affecting the deduction sec_7491 in this case the crucial fact is whether petitioner instructed morley to establish revocable trusts at the time he told her to set_aside dollar_figure for their children we need not accept petitioner’s testimony and may reject it because of the many indicia of unreliability see 403_f2d_403 2d cir aff’g tcmemo_1967_85 87_tc_74 we are not confident that petitioner’s recollections of the events of mid-2006 are reliable because of the circumstances under which he sought morley’s help in seeking rehabilitation from alcohol abuse and protection during a divorce from his second wife he claims to have told morley that he would paper it up at a later date but he made no attempt to document a revocable_trust until he was in financial difficulties in there are no contemporaneous documents corroborating petitioner’s version there are no documents expressing his claims of revocability or theft before on the other hand we have no reason to reject the contrary testimony of morley petitioner attacks her credibility on the basis of unrelated claims that he made in the lawsuit he filed in about events occurring when she cleaned out his residence for sale in those claims also were belated and were never established they were settled he also attacks respondent’s reliance on morley’s credibility but we agree with respondent that morley’s testimony is more reliable than petitioner’s petitioner argues that he did not document the revocable trusts when he instructed morley to transfer funds because he trusted her and he gave her control_over his assets even after their marriage ended his judgment of her after almost years of marriage is worth considering we understand that former spouses are not objective witnesses in many instances but we must reach a decision based on which version is more probable and which party has the burden_of_proof in this instance considering primarily the passage of time between the transaction and petitioner’s expressions of disagreement with morley’s handling of the transaction and the absence of contemporaneous corroboration of petitioner’s intentions we conclude that the burden_of_proof has not shifted and that petitioner has not proven that a theft occurred we are not persuaded that morley’s establishment of the utma accounts constituted a theft because we believe that her conduct was consistent with petitioner’s expressed intentions tex penal code ann sec_31 a and b west supp provides that a person commits the offense of theft if that person unlawfully appropriates property with intent to deprive the owner of property but that a ppropriation of property is unlawful if it is without the owner’s effective consent because she acted with petitioner’s effective consent there was no theft under texas law or any other recognized definition of theft in any event we do not believe that petitioner discovered a theft_loss in petitioner’s retrospective attempt in to claim for tax purposes a theft_loss allegedly occurring in suggests an afterthought his claimed suspicions in are not sufficient to establish discovery of a theft_loss in moreover if a loss occurred he has not shown that there was not a reasonable_prospect_of_recovery as late as the settlement of the lawsuit in see generally 92_tc_958 aff’d without published opinion 921_f2d_280 9th cir 63_tc_736 aff’d without published opinion 523_f2d_1053 5th cir petitioner is not entitled to deduct dollar_figure as a theft_loss for we have considered the other arguments of the parties they are immaterial to our conclusions or without merit to reflect the settlement of other issues and the above discussion decision will be entered under rule
